Citation Nr: 1526289	
Decision Date: 06/22/15    Archive Date: 06/30/15

DOCKET NO.  10-41 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for a bilateral knee disorder.

2.  Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for left leg numbness, to include 
entitlement to service connection for left leg numbness, as secondary to service-connected degenerative disc and joint disease of the lumbosacral spine.

3.  Entitlement to service connection for a neck disorder, to include as due to an undiagnosed illness and/or as secondary to service-connected degenerative disc and joint disease of the lumbosacral spine.

4.  Entitlement to service connection for a bilateral knee disorder, to include as due to an undiagnosed illness.

5.  Entitlement to an initial rating higher than 10 percent for degenerative disc and joint disease of the lumbosacral spine.

6.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel


INTRODUCTION

The Veteran had active service from March 2002 to February 2007.  The Veteran had service in Southwest Asia from September 2003 to February 2004 and October 2005 to November 2006.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  A notice of disagreement was received in October 2009, a statement of the case was issued in September 2010, and a VA Form 9 was received in October 2010.  The matter is now handled by the RO in St. Petersburg, Florida.   

In an October 2007 rating decision, the RO granted an increased initial evaluation of 10 percent for the Veteran's lumbosacral spine, effective February 2007.  Despite the grant of this increased initial evaluation, the Veteran has not been awarded the highest possible evaluation.  As a result, he is presumed to be seeking the maximum possible evaluation.  The issue remains on appeal, as the Veteran has not indicated satisfaction with the 10 percent rating.  A.B. v. Brown, 6 Vet. App. 35 (1993).

The Veteran requested a hearing before the Board.  A hearing was scheduled for November 2014; however, he failed to report for this hearing and provided no explanation for his failure to attend.  His hearing request, therefore, has been deemed withdrawn.  38 C.F.R. § 20.702(d) (2014).

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  In addition to the VBMS claims file, there is a Virtual VA paperless file associated with the Veteran's case.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for a TDIU is part of a rating claim when such claim is raised by the record.  In this regard, the Veteran has asserted his degenerative disc and joint disease of the lumbosacral spine affects his ability to work.  See April 2014 VA examination.  As such, the Board finds that the record reasonably raises a claim for TDIU.

The issues of entitlement to service connection for a bilateral knee disorder, a neck disorder and entitlement to TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Entitlement to service connection for a bilateral knee disorder was denied by the RO in an October 2007 rating decision; the decision was not appealed and it is final. 

2.  Some of the evidence pertaining to the Veteran's bilateral knee disorder received since the October 2007 rating decision was not previously submitted, relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the claim.

3.  Left leg numbness is a manifestation of degenerative disc and joint disease of the lumbosacral spine; there is no remaining question of law or fact for the Board to resolve regarding the claim for entitlement to service connection for left leg numbness.

4.  The Veteran's degenerative disc and joint disease of the lumbosacral spine is manifested by a forward flexion of the thoracolumbar spine greater than 30 degrees, but no greater than 60 degrees.

5.  The Veteran's degenerative disc and joint disease of the lumbosacral spine is productive of mild neuropathy of the bilateral lower extremities.


CONCLUSIONS OF LAW

1.  The October 2007 rating decision that denied entitlement to service connection for a bilateral knee disorder is final.  38 U.S.C.A. §§ 5109A, 7105 (West 2014); 38 C.F.R. §§ 3.105(a), 3.156, 20.1103 (2014). 

2.  Some of the evidence received since the October 2007 rating decision is new and material, and the Veteran's claim for service connection for a bilateral knee disorder is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2014).

3.  There is no controversy of fact or law for the Secretary of Veterans Affairs to decide concerning the claim for entitlement to service connection for left leg numbness.  38 U.S.C.A. §§ 511(a), 7104(a) (West 2014).

4.  The criteria for an initial rating of 20 percent, but no higher, for degenerative disc and joint disease of the lumbosacral spine are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (2014).

5.  The criteria for a separate 10 percent rating, but no higher, for neuropathy of the left lower extremity have been met.  38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, 4.124a; Diagnostic Code 8520 (2014).

6.  The criteria for a separate 10 percent rating, but no higher, for neuropathy of the right lower extremity have been met.  38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, 4.124a; Diagnostic Code 8520 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As set forth in the Veterans Claims Assistance Act of 2000 (VCAA), the Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014).  Under the VCAA, when VA receives a claim, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim; that VA will seek to provide; and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

In this case, the Board is reopening the Veteran's claim for entitlement to service connection for a bilateral knee disorder.  Consequently, the Board finds that any lack of notice and/or development, which may have existed under the VCAA, cannot be considered prejudicial to the Veteran, and remand for such notice and/or development would be an unnecessary use of VA time and resources.

Furthermore, the Veteran's claim for an increased rating arises from his disagreement with the initial evaluation following the grant of service connection.  It has been held that once service connection is granted, the claim is substantiated and additional notice is not required.  Any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

As to VA's duty to assist, the Board notes that pertinent records from all relevant sources identified by the Veteran, and for which he authorized VA to request, have been obtained.  38 U.S.C.A. § 5103A.  VA has associated service treatment records and post-service medical records with the claims folder.  Additionally, the Veteran was afforded VA examinations.  Virtual VA, VBMS records and Social Security records have also been reviewed.  

In light of the foregoing, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced by the Board's adjudication of the claims.

II.  Whether New and Material Evidence Has Been Received to Reopen a Previously Denied Claim for Entitlement to Service Connection for a Bilateral Knee Disorder 

The Veteran seeks to reopen his claim for entitlement to service connection for a bilateral knee disorder.

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of decision.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2014); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014). 

VA must review all of the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curium) (holding that the "presumption of credibility" doctrine continues to be precedent). 

Service connection for a bilateral knee disorder was denied by a rating decision in October 2007.  The Veteran did not file a timely notice of disagreement, nor did he submit additional evidence within a year of the rating decision, and therefore the rating decision became final.  See 38 C.F.R. §§ 3.156(b), 20.302, 20.1103 (2014).  In the October 2007 rating decision, the RO denied the claim because there was no evidence of a post-service diagnosis of a chronic bilateral knee disorder.

The evidence received subsequent to the October 2007 rating decision includes, in relevant part, VA and private medical records, and the Veteran's statements. 

As pertinent here, records indicate that the Veteran was diagnosed in service with "runner's knee" in September 2004, retropatellar pain syndrome in June 2005, and allergic arthritis of the knee/patella/tibia/fibula during service in December 2006.  The Veteran has asserted that he currently experiences the same type of knee pain that he had while in service.  

The Board notes that the newly received evidence need only help prove one unestablished element of a current disability to qualify as new and material evidence to reopen the claims.  In this case, the evidence indicates that the Veteran may have a current diagnosis of a chronic bilateral knee disorder.  Shade v. Shinseki, 24 Vet. App. 110, 120 (2010).  Therefore, as the threshold for reopening a claim is low, the Board finds that new and material evidence has been submitted to reopen the claim for service connection for a bilateral knee disorder.

II.  Whether New and Material Evidence Has Been Received to Reopen a Previously Denied Claim for Entitlement to Service Connection for Left Leg Numbness, to Include Entitlement to Service Connection for Left Leg Numbness as Secondary to Degenerative Disc and Joint Disease of the Lumbosacral Spine

The Veteran completed a substantive appeal to reopen his claim for entitlement to service connection for left leg numbness.

However, the Board finds the claim for entitlement to service connection for left leg numbness, as secondary to degenerative disc and joint disease of the lumbosacral spine, is moot.  

According to the General Rating Formula for Diseases and Injures of the Spine, associated neurologic abnormalities are to be separately rated under the appropriate diagnostic code.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1).  As such, disability resulting from the claimed left leg numbness disorder is part and parcel of the service-connected degenerative disc and joint disease of the lumbosacral spine, currently on appeal.  

As explained below, the Board is granting entitlement to separate ratings for the Veteran's left and right leg neuropathy, claimed as left leg numbness.  As the Board herein resolves this issue ultimately in the Veteran's favor, there is no prejudice.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

III.  Entitlement to an Initial Rating Higher than 10 Percent for Degenerative Disc and Joint Disease of the Lumbosacral Spine

The Veteran seeks entitlement to an initial rating higher than 10 percent for his degenerative disc and joint disease of the lumbosacral spine.

Applicable Laws

Disability ratings are based on the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The determination of whether an increased evaluation is warranted is to be based on a review of the entire evidence of record and the application of all pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Because the Veteran is appealing the initial assignment of the disability rating, the severity of the disability is to be considered during the entire period from the initial assignment of the disability rating to the present.  See Fenderson v. West, 12 Vet. App. 119 (1999). 

In its evaluation, the Board shall consider all information and lay and medical evidence that is of record.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

The Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

The Board has considered the entire record, including the Veteran's VA clinical records and private treatment records.  These show complaints and treatment, but will not be referenced in detail.  The Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  Therefore, the Board will discuss the evidence pertinent to the rating criteria and the current disability.

Service connection for degenerative disc and joint disease of the lumbosacral spine was granted in a July 2007 rating decision, at which a noncompensable rating was assigned, effective February 2007.  In an October 2007 rating decision, the RO granted an increased initial evaluation of 10 percent for the Veteran's lumbosacral spine, effective February 2007.  

The Veteran's lumbosacral spine disability is rated as 10 percent disabled under 38 C.F.R. §4.71a, General Rating Formula for Diseases and Injuries of the Spine (2014). 

The Board notes that while the regulations pertaining to disabilities of the spine have undergone amendments, these changes do not affect the present claim, as the Veteran's claim was filed in 2007, subsequent to the most recent regulation change.  Thus, the rating criteria currently in effect, the General Rating Formula for Diseases and Injuries of the Spine, are the only rating criteria for current consideration.

A rating of 10 percent is warranted when there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, or combined range of motion of the thoracolumbar spine is greater than 120 degrees but not greater than 235 degrees, or there is muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of height.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.

A rating of 20 percent is warranted when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm, or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id. 

A rating of 40 percent is warranted when there is forward flexion of the thoracolumbar spine 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  Id. 

A rating of 50 percent is warranted for unfavorable ankylosis of the entire thoracolumbar spine and a rating of 100 percent is warranted for unfavorable ankylosis of the entire spine.  Id. 

The Veteran was afforded a VA examination in April 2007.  The Veteran reported stiffness and pain occurring in the lower back.  He indicated that he experienced pain on standing more than half an hour or sitting more than a couple hours.  He also stated that running caused pain in his back immediately.  Examination revealed there was no spasm or tenderness to palpation present.  He had normal lumbar lordosis.  Range of motion was 100 degrees of flexion, 24 degrees of extension, 49 degrees of left and right rotation, 24 degrees of right lateral motion and 22 degrees of left lateral motion.  There was no observed manifestation of pain and no additional limitation after repetitive motion.  The Veteran was diagnosed with degenerative disc disease and degenerative joint disease of the lumbosacral spine.

A February 2009 VA outpatient record indicates the Veteran had mild tenderness in his left, lower lumbar region.  The range of motion was within normal limits.

The Veteran underwent an examination for Social Security in June 2009.  X-rays demonstrated slight loss of the normal lumbar curve, most likely secondary to muscle spasm.  Examination revealed flexion to 10 degrees, extension to 10 degrees, lateral flexion to 15 degrees, lumbar tenderness paravertebrally and decreased sensation to light touch, pinprick, and vibration in the left and right leg.  He was diagnosed with lumbar disc disease with bilateral neuropathy and decreased range of motion and tenderness.

The Veteran was afforded a VA examination in September 2009.  There was no spasm or tenderness to palpation, and there was a normal lumbar curve.  Range of motion testing revealed a flexion to 100 degrees, 13 degrees of extension, 38 degrees of right and left rotation, 25 degrees of right lateral motion and 28 degrees of left lateral motion.  Pain manifestation was observed at the end of extension only.  

The Veteran was afforded a VA examination March 2014.  It was noted that the Veteran was diagnosed with degenerative arthritis of the lumbar spine with multilevel intervertebral disc syndrome.  The Veteran reported daily pain and discomfort of the lower back that was aggravated by prolonged siting, standing, bending, lifting and squatting.  The Veteran reported flare-ups approximately once per week, with a loss of 15 degrees of forward flexion, extension, right and left rotation and lateral flexion, due to pain.  Range of motion testing revealed a forward flexion to 75 degrees, with painful motion beginning at 75 degrees, extension to 20 degrees, with pain beginning at 20 degrees, right lateral flexion to 25 degrees with pain beginning at 25 degrees, left lateral flexion to 20 degrees, with pain at 20 degrees, right lateral rotation to 25 degrees with pain beginning at 25 degrees, and left lateral rotation to 20 degrees, with pain beginning at 20 degrees.  After repetitive use, the examiner stated that the Veteran had less movement than normal, pain on movement, interference with sitting, standing and/or weight bearing, and lack of endurance.  The Veteran had tenderness, muscle spasm and guarding of the lumbar area.  The examiner indicated that although the Veteran had muscle spasms and guarding, they were not severe enough to result in an abnormal gait or abnormal spinal contour.  Muscle strength testing, sensory examination, and reflex examination were normal.  It was noted that the Veteran had intervertebral disc syndrome (IVDS), but he had not had any incapacitating episodes over the prior twelve months.  Arthritis was documented on x-ray and a magnetic resonance image (MRI) documented spondylotic changes and IVDS.  The examiner noted that the Veteran's low back disability would affect any job requiring prolonged standing, bending or squatting.

VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995). 

The Board has considered all applicable statutory and regulatory provisions to include 38 C.F.R. §§ 4.40 and 4.59, as well as the holding in DeLuca v. Brown, 8 Vet. App. 202 (1995), regarding functional impairment attributable to pain, particularly in light of the fact that the Veteran contends his disability is essentially manifested by pain.  Under 38 C.F.R. § 4.59, painful motion is considered limited motion even though a range of motion is possible beyond the point when pain sets in.  Hicks v Brown, 8 Vet. App. 417, 421 (1995). 

As stated previously, for a 20 percent evaluation, forward flexion of the thoracolumbar spine must be actually or functionally limited between 30 and 60 degrees, or the combined range of motion must be less than 120 degrees, or there must be muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour. 

Considering all the evidence of record, the Board finds that the Veteran is entitled to an initial rating of 20 percent, but no higher.  The Board notes that the majority of the evidence indicates that the Veteran has had a forward flexion of at least 100 degrees.  See April 2007 VA examination, February 2009 VA outpatient note, and September 2009 VA examination.  Importantly, however, during the March 2014 VA examination it was noted that the Veteran experienced painful motion on forward flexion, beginning at 75 degrees, and the examiner indicated that the Veteran would lose an additional 15 degrees in flexion during flare-ups - resulting in a forward flexion of approximately 60 degrees.  As such, considering Deluca and the possibility of flare-ups, the Board finds that the Veteran is entitled to a rating of 20 percent for the appeal period.

A rating higher than 20 percent, however, is not warranted.  The Board notes that the evidence indicates the Veteran's forward flexion was reported to be 10 degrees at the June 2009 Social Security examination.  Prior to the June 2009 examination, however, evidence indicates that the Veteran had a flexion of 100 degrees.  See June 2007 VA examination.  Furthermore, just three months after the June 2009 examination, the Veteran demonstrated a forward flexion to 100 degrees.  See September 2009 VA examination.  The Board finds that the June 2009 examination results do not warrant entitlement to a rating higher than 20 percent, as the evidence does not indicate that the flare-up functionally limited the Veteran to warrant a higher rating.  For example, during the examination in June 2009, the Veteran was capable of walking without assistance, he could sit comfortably during examination, he got on and off the examination table and took his shoes on and off without difficulties.  See June 2009 Social Security Administration examination.  His gait was also normal.  Id.  Additionally, the Board notes that the Social Security examiner noted in November 2009 that the Veteran's presentation at the June 2009 examination was inconsistent with the x-ray findings; furthermore, the Veteran reported that he could complete his activities of daily living.   As such, the Board finds the limited range of motion found during the June 2009 examination does not warrant entitlement to a higher rating and the 20 percent rating assigned herein, appropriately addresses the Veteran's symptoms, even during a period of flare-up.

Alternatively, the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes allows a rating of 40 percent where there is intervertebral disc syndrome with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  However, although the Veteran has been diagnosed with intervertebral disc syndrome, there have been no documented episodes of incapacitation.  See March 2014 VA examination.  For this reason, a higher rating is not warranted based on intervertebral disc syndrome is not warranted.

The current regulations also allow for separate neurological evaluations.  See Note (1), General Rating Formula for Diseases and Injuries of the Spine.  The Board notes that evidence indicates the Veteran's reflexes were normal, muscle strength was 4/5, and the Veteran has denied any bladder or bowel problems.  Importantly, however, the June 2009 Social Security examiner indicated that the Veteran had decreased sensation to light touch, pinprick, and vibration from the groin to the foot in the left and right leg.  The Veteran was diagnosed with bilateral neuropathy.  Evidence indicates that the Veteran suffered from left leg numbness during service and continues to experience these symptoms in both lower extremities.

The Board finds that the medical evidence supports entitlement to separate 10 percent ratings, under 38 C.F.R. § 4.124a, Diagnostic Code 8520, for neuropathy of the left and right lower extremities.  The Board notes that the June 2009 examiner indicated that the Veteran's symptoms were sensory.  When the involvement of the nerve is wholly sensory, the rating should be for mild, or at most, moderate degree.  See 38 C.F.R. § 4.124a, Diseases of the Peripheral Nerves.  Here, the evidence indicates that the Veteran experienced numbness, decreased sensation to light touch pinprick and vibration, in each lower extremity.  As such, a rating of 10 percent, but no higher, for each bilateral lower extremity, is warranted.

The Board has also considered whether any additional Diagnostic Codes are applicable; however, the Board finds that the ratings for the spine and nerves are the most appropriate.

In summary, the Board finds that the Veteran is entitled to a rating of 20 percent for his degenerative disc and joint disease of the lumbosacral spine and to separate ratings of 10 percent each for his left and right leg neuropathy.

Extraschedular Consideration

In exceptional cases where schedular ratings are found to be inadequate, consideration of an extraschedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extraschedular disability rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

The Board finds that the evidence does not warrant referral for extraschedular consideration.  The level of severity of the Veteran's degenerative disc and joint disease of the lumbosacral spine is adequately contemplated by the applicable diagnostic criteria.  For example, the Veteran's symptoms of pain and limited range of motion are considered in the rating criteria.  The criteria provide for a higher rating, but as has been thoroughly discussed above, the ratings assigned herein are appropriate.  In view of the adequacy of the disability ratings assigned under the applicable diagnostic criteria, consideration of the second step under Thun is not for application in this case.  Accordingly, the claim will not be referred for extraschedular consideration.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a bilateral knee disorder is reopened. 

The petition to reopen a claim for entitlement to service connection for left leg numbness, and the claim for entitlement to service connection for left leg numbness as secondary to degenerativa disc and joint disease of the lumbosacral spine, are dismissed.

Entitlement to an initial rating of 20 percent, but no higher, for degenerative disc and joint disease of the lumbosacral spine is granted, subject to statutory and regulatory provisions governing the payment of monetary benefits.

Entitlement to a separate rating of 10 percent, but no higher, for the Veteran's left lower extremity radiculopathy is granted, subject to statutory and regulatory provisions governing the payment of monetary benefits.

Entitlement to a separate rating of 10 percent, but no higher, for the Veteran's right lower extremity radiculopathy is granted, subject to statutory and regulatory provisions governing the payment of monetary benefits.


REMAND

The Veteran seeks entitlement to service connection for a bilateral knee disorder and a neck disorder.

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.

Here, the Board notes that the Veteran had active service in Southwest Asia from September 2003 to February 2004 and October 2005 to November 2006.  Because the Veteran served in the Southwest Asia Theater of operations during the Persian Gulf War, service connection may also be established under 38 C.F.R. § 3.317.  Under that section, service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than not later than December 31, 2011.  38 C.F.R. § 3.317(a)(1). 

For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multi symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A 1117(d) warrants a presumption of service connection.

Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multi symptom illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b). 

The Board notes that the Veteran began having bilateral knee pains during service and was variously diagnosed in service with "runner's knee" in September 2004, retropatellar pain syndrome in June 2005, and allergic arthritis of the knee/patella/tibia/fibula in December 2006.  

Post service, the Veteran was afforded a VA examination in April 2007, at which time there was "insufficient clinical information for a diagnosis related to bilateral knee condition."  

The Veteran asserts that he currently experiences the same type of bilateral knee pains that began during service.  On remand, the Veteran's diagnosis should be clarified, to include whether the Veteran continues to have runner's knee, retropatellar pain syndrome, allergic arthritis, or whether the Veteran's bilateral knee disorder is due to an undiagnosed illness.

Similarly, the Veteran asserts he experiences chronic neck pain.  See April 2014 VA examination.  However, the April 2014 VA examiner indicated that the Veteran had no diagnosis of a neck disorder.  On remand, the Veteran's diagnosis should be clarified, to include whether the Veteran's neck disorder is due to an undiagnosed illness, and whether it is proximately due to or aggravated by his service-connected lumbar spine disability.

Finally, pertinent to a potential TDIU claim, as noted in the Introduction, when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice, 22 Vet. App. at 453-54. 

While the Board has jurisdiction over this issue as part and parcel of the Veteran's increased rating claim, further development is necessary for a fair adjudication of the TDIU aspect of such claim.

Evidence on file indicates that the Veteran's lumbar spine disability has significant effects on his employment.  See April 2014 VA examination.

Upon remand, the AOJ is requested to afford the Veteran proper notice under the VCAA as related to a TDIU claim and should clarify whether he wishes to pursue this claim.  In addition, the AOJ may decide to pursue further development of the Veteran's employment history, or to obtain additional medical evidence or medical opinion, as is deemed necessary to develop the TDIU claim. 

After all appropriate development has been completed, the Veteran's TDIU claim should be adjudicated based on all evidence of record to include consideration of the provisions of 38 C.F.R. § 4.16(a) and (b), as applicable.

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran with notice in compliance with the VCAA that informs him of what evidence he must show to support a claim for TDIU.

The RO should also ascertain whether the Veteran wishes to pursue a TDIU claim.  In the event that he does, further action as described herein should be taken.  In the event that he does not, this fact should be annotated for the file and no further action is required.

2.  Obtain and associate with the claims file all updated treatment records.

3.  Afford the Veteran a VA examination for his bilateral knee disorder.  In rendering the opinion below with respect to an undiagnosed illness, the examiner should be advised that the Veteran had Persian Gulf service. 

a)  Please clarify the Veteran's diagnosis.  All current knee disorders should be diagnosed and noted for the record.  

The examiner is asked to specifically offer comments and an opinion regarding whether the Veteran continues to experience runner's knee, retropatellar pain syndrome, and/or allergic arthritis of the knees.

b)  For each diagnosed disorder, the examiner is requested to review all pertinent records associated with the claims file and offer comments and an opinion addressing whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that the current knee disorder had an onset during service or is otherwise related to any incident of service, including service in the Persian Gulf? 

c)  If there is no diagnosed disability that the Veteran's claimed knee disorder can be attributed to, the examiner should state whether there are objective signs and symptoms of the disorder. 

If so, the examiner should indicate whether such represents an undiagnosed illness, and whether the disorder is related to service, to include the Veteran's service in the Persian Gulf.
 
4.  Afford the Veteran a VA examination for his neck disorder.  In rendering the opinion below with respect to an undiagnosed illness, the examiner should be advised that the Veteran had Persian Gulf service. 

a)  Please clarify the Veteran's diagnosis.  All current neck disorders should be diagnosed and noted for the record.  

b)  For each diagnosed disorder, the examiner is requested to review all pertinent records associated with the claims file and offer comments and an opinion addressing whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that the current neck disorder had an onset during service, is otherwise related to any incident of service, including service in the Persian Gulf, OR is proximately due to or aggravated (beyond a natural progression) by the Veteran's service-connected lumbar spine disability.

c)  If there is no diagnosed disability that the Veteran's claimed neck disorder can be attributed to, the examiner should state whether there are objective signs and symptoms of the disorder. 

If so, the examiner should indicate whether such represents an undiagnosed illness, and whether the disorder is related to service, to include the Veteran's service in the Persian Gulf.

5.  After the above development has been completed, if necessary, schedule the Veteran for a VA examination to evaluate the impact his service-connected disabilities have on his employability.  The examiner must review the claims file and should note that review in the report.  The examiner must take a history of the Veteran's educational and employment background. 

The examiner must comment on the social and industrial impairment attributable to the service-connected disabilities either singularly or jointly and without consideration of his nonservice-connected disabilities or age.

The examiner should consider such factors as the Veteran's education level, special training, and work experience. 

In offering any opinion, the examiner should consider all the evidence of record, to include the lay statements submitted by or behalf of the Veteran.  The rationale for any opinion offered should be provided.

6.  After all of the above actions have been completed, readjudicate the claims. 

If the claims remain denied, issue to the Veteran a supplemental statement of the case, and afford the appropriate period of time within which to respond thereto. 

7.  Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


